May 22, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals
                        IN THE INTEREST OF A.B., A CHILD

NO. 14-11-00281-CV

                                ____________________

      This cause, an appeal from the “FINAL ORDER UNDER UNIFORM
INTERSTATE FAMILY SUPPORT ACT,” signed November 5, 2010, was heard on the
transcript of the record. We have inspected the record and find error in portion of the
order requiring “RETROACTIVE CHILD SUPPORT” to the extent the trial court found
that the retroactive child support should be ordered “as of April 30, 2009”. We therefore
REFORM that portion of the order to change the language “as of April 30, 2009” to “as
of October 25, 2010.”

      We order the judgment of the court below AFFIRMED except as modified in this
judgment.

      We order appellant to pay all costs incurred in this appeal. We further order this
decision certified below for observance.